UNITED STATED DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

BARTON CRAIG HARVEY,
Derivatively on Behalf of Nominal
Defendant STAMPS.COM, INC.,

Plaintiffs,
Vv.

KENNETH T. MCBRIDE, MOHAN P.
ANANDA, DAVID C. HABIGER, G.
BRADFORD JONES, THEODORE R.
SAMUELS, II, KATE ANN MAY,
KYLE HEUBNER, JEFFREY
CARBERRY, SEBASTIAN BUERBA,
JOHN ROLAND CLEM, MATTHEW
LIPSON, and AMINE KHECHFE,

Defendants, and

STAMPS.COM, INC., a Delaware
Corporation,

Nominal Defendant.

me See Ne Nene Nee” ree Ne Nice Ne” Nee” eee” Ne Nee Nee” Nome” Noe” Nee” See” Nee” “nee” “See” ee” ee” ee”

C.A. No. 1:19-cv-01861-Ene&e CI-C

STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS

WHEREAS, on or about April 18, 2019, Plaintiff issued a demand for

inspection of books and records pursuant to 8 Del. C. §220 and received by

Stamps.com Inc. on May 8, 2019 (the “Demand”) to the Chief Legal Officer and

Secretary of Stamps.com, Inc. (“Stamps.com” or the “Company”);
WHEREAS, Plaintiff received a negotiated production of documents from
the Company pursuant to the Demand, the use of which is governed by an agreed
upon confidentiality agreement;

WHEREAS, Plaintiff filed this stockholder derivative action (the “Action”)
on October 3, 2019 on behalf of Nominal Defendant Stamps.com, Inc.
(“Stamps.com” or the “Company”), and against Defendants Kenneth T. McBride,
Mohan P. Ananda, David C. Habiger, G. Bradford Jones, Theodore R. Samuels, II,
Kate Ann May, Kyle Huebner, Jeffrey Carberry, Sebastian Buerba, John Roland
Clem, Matthew Lipson and Amine Khechfe (the “Individual Defendants” and
collectively, with Nominal Defendant Stamps.com, the “Defendants”);

WHEREAS, Defendants in the Action are also named as defendants in the
derivative action captioned City of Cambridge Retirement System v. Kenneth T.
McBride, et al., Case No. 2019-0658-AGB, which is currently pending in the
Delaware Court of Chancery (the “Chancery Court Action”), filed on or about
August 19, 2019;

WHEREAS, the plaintiff in the Chancery Court Action also issued a demand
for inspection of books and records pursuant to 8 Del. C. §220 to the Board of
Directors of the Company, and the Chancery Court Action cites to and relies upon
the Company’s books and records in alleging state law claims against Stamps.com

directors and officers;
WHEREAS, the Action and the Chancery Court Action arise from the same
acts and occurrences and involve common issues of law and fact;

WHEREAS, Plaintiff and Defendants have met and conferred in an effort to
minimize the expenditure of the Company’s resources on duplicative litigation in
two separate forums;

WHEREAS, the parties in the Chancery Court Action have agreed upon and
the Court of Chancery has entered a briefing schedule for a motion to dismiss in
the Chancery Court Action;

WHEREAS, Plaintiff has agreed to stay the Action pending resolution of the
Chancery Court Action, and assist in the prosecution of the claims asserted in the
Chancery Court Action;

WHEREAS, this stipulation is without prejudice to any party’s or non-
party’s right to argue that a stay of the Chancery Court Action should or should not
be entered;

NOW, THEREFORE, Plaintiff and Defendants hereby agree and stipulate,
subject to the Court’s approval, to a stay of this Action pending the resolution of
the Chancery Court Action. Plaintiff and Defendants, by entering this stipulation
to stay the Action, do not waive and expressly preserve all arguments and defenses

relating to the claims asserted in the Action.
Dated: October 8, 2019

LABATON SUCHAROW LLP

By: /s/ Ned Weinberger

Ned Weinberger (Bar No. 5256)
Thomas Curry (Bar No. 5877)
300 Delaware Avenue, Suite 1340
Wilmington, Delaware 19801
(302) 573-2540

HACH ROSE SCHIRRIPA &
CHEVERIE LLP

Daniel B. Rehns

Kurt Hunciker

Kathryn A. Hettler

112 Madison Ave, 10th floor
New York, New York 10016
(212) 213-8311

Attorneys for Plaintiff

MORRIS NICHOLS ARSHT &
TUNNELL LLP

By: /s/ Jon E. Abramczyk

Jon E. Abramezyk (#2432)

D. McKinley Measley (#5108)
Alexandra M. Cumings (#6146)
Riley T. Svikhart (#6585)

1201 North Market Street, 16" Floor
Wilmington, Delaware 19899-1347
(302) 658-9200

KATTEN MUCHIN ROSENMAN
Richard H. Zelichov

Paul S. Yong

Jonathan Rotenberg

2029 Century Park East, Suite 2600
Los Angeles, California 90067

(310) 788-4440

Attorneys for Defendants
IT IS SO ORDERED, this 19 Gay of OcAvber , 2019, that

1. The Action is hereby stayed pending the resolution of the Chancery
Court Action;

2. In the event any claim asserted in the Action is not resolved,
dismissed or otherwise abandoned with prejudice in connection with the Chancery
Court Action, Plaintiff shall make a motion with this Court to request that the stay
be lifted, and shall meet and confer with Defendants in advance of making any
such motion;

3. This Order shall apply to the Action and any future-filed or
transferred actions relating to the subject matter of this case. All actions
subsequently filed in or transferred to this Court that involve questions of law or
fact similar to those contained in the Action shall be automatically consolidated
into the Action. When a case that properly belongs as part of the Action is
hereafter filed in or transferred to the Court, this Court requests assistance of
counsel in calling to the attention of the Court the filing, and counsel are to assist
in assuring that counsel in subsequent actions receive notice of this Order;

4. The parties shall provide a status report to the Court on or before sixty
(60) days after the Delaware Court of Chancery rules on the defendants’

anticipated motion to dismiss in the Chancery Court Action.
5. Notwithstanding the foregoing, the parties do not waive, and
expressly preserve all arguments and defenses relating to the claims asserted in the
Action.

(LGC

United States District J udg¢
